DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6-7,9,13-30, and 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines 21-23 are not clear.  It is unclear what this clause is referring to?  What is “with respect to a pressure level..”?  Also what does “predetermined level” refer to and what is this predetermined level for and is this being detected, it is not clear?  Is that what is being measured by the second detecting device or the first detecting device?  Further, as in claim 13, it appears that the claim is indicating that the first detecting device also goes into dormant mode, is this correct?  If it is dormant, how can it activate the second device?  Further, in claim 37,  on line 11 et seq, “the apparatus” lack antecedent basis.  Also, it is unclear how the first detecting device is “automatically activated” or automatically detects as in claims 37 and 1.   Again, on the last 4 lines of claim 37, it is unclear the  recitation of “with respect to a pressure level…”  is indicating.  Is the second device detecting this?  Also, how is it determined the pressure level being at a predetermined level?  In claims 40-41,  it is unclear how the first detecting device returns to the dormant mode. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6-7,9,13-30, and 37-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/N.S.F/Examiner, Art Unit 2861           

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861